Citation Nr: 1007902	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, a review of the record reflects 
that the Veteran has not received VCAA notice with regard to 
his tinnitus service connection claim.  Rather, the April 
2007 notice letter sent to the Veteran after he filed 
multiple claims, including service connection for tinnitus, 
fails to allude to the Veteran's tinnitus claim.  
Accordingly, the claim should be remanded for proper VCAA 
notice.

Furthermore, the Board notes that the Veteran contests his 
service connection denial on the basis that his statements 
made during the course of his August 2007 VA audio 
examination were either misstated or mischaracterized.  The 
Veteran contends that he did not report that the onset of his 
tinnitus was six months prior to the time of his examination, 
as reflected in his VA examination report, but rather that he 
reported that his tinnitus symptoms had increased in severity 
in the six months prior to the examination.  The Veteran 
further clarified that he first experienced tinnitus in 
service during a three-and-a-half year assignment serving in 
close proximity to a flight line, thereby exposing him to 
regular jet engine noise.  As the VA examiner's negative 
nexus opinion is partly predicated on the recent onset of the 
Veteran's tinnitus, the Board concludes that a new opinion, 
to include consideration of the Veteran's reports of the 
onset of tinnitus in service, should be obtained.

Furthermore, in a recently submitted statement, the Veteran's 
representative argues that the Veteran's tinnitus could be a 
latent side effect of his in-service isoniazid (also referred 
to as isonicotinylhydrazine or INH) therapy for tuberculosis, 
as the representative states that tinnitus is a possible side 
effect of INH.  The Board notes that the Veteran's service 
treatment records do reflect that he was administered INH 
therapy but reported no complaints during follow-up care; 
nevertheless, the examiner is asked to provide an opinion 
regarding this claimed theory of entitlement, as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA 
notice letter with regard to his tinnitus 
service connection claim.

2.  Next, the Veteran's claims file should 
be returned to the physician who performed 
the Veteran's August 2007 VA audio 
examination, if possible.  If this 
examiner is unavailable, the claims file 
should be reviewed by an appropriate VA 
medical professional.

The examiner is asked to review the 
Veteran's claims file, including (a) his 
December 2007 statements (submitted in his 
VA Form 9) relating that he first 
experienced tinnitus in service while 
working in close proximity to a flight 
line, thereby exposing him to constant jet 
engine noise, and that his tinnitus 
symptoms increased in severity and became 
more noticeable six months prior to the 
time of his August 2007 VA examination, 
and (b) the Veteran's representative's 
argument (dated in January 2010) that the 
Veteran's tinnitus could be attributable 
to his in-service INH treatment.  After 
reviewing the Veteran's claim file, the 
examiner should then opine whether the 
Veteran's tinnitus is more likely than not 
(i.e., a 50 percent or greater 
probability) related to service.

A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  If it is necessary to re-
examine the Veteran to provide the 
requested opinion, that should be 
arranged.  

3.  Thereafter, the evidence should be 
reviewed, and the Veteran's claim 
readjudicated.  If the Veteran's claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


